DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of the at least one post or support that extends between and terminates at a radially outer surface of the first layer and at a radially inner surface of the second layer as recited in independent claims 1, 10, and 16, particularly the part regarding the supports terminating at a radially inner surface of the second layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that new figure 7 represents new matter.  Based on the originally filed drawings Examiner notes that figure 4 shows the post 415 and the support 420 with respect to the first layer 400, but does not show the elements with respect to the second layer.  Figure 5 shows the first layer 400 and the second layer 430 but does not show a post or a 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 
Specification
The amendment filed 2/19/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the paragraph added directly after paragraph [0036] as described on pg. 5 of the remarks/amendment filed 2/19/21.  See the discussion in the drawing objection and 112 rejection for details.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Re: claims 1, 10, and 16.  Examiner notes that the originally filed disclosure fails to provide support for the amended limitation the support(s) terminating at a radially outer surface of the first layer and a radially inner surface of the second layer, particularly the part regarding the support(s) terminating at a radially inner surface of the second layer.  As set forth above in the drawing objection Examiner notes that figure 4 shows a post 415 and a support 420 but fails to show their spatial relationship with respect to the second layer.  Figure 5, on the other hand shows the first layer 400 and the second layer 430, but does not show a post or support.  The unlabeled recess or inverted protrusion (if considered to be the post or support) in figure 5 would not show the limitation of the support terminating at the radially inner surface of the second layer 430 because it is show to extend beyond the second layer to the third layer 460.  The instant specification also fails to describe the post or support terminating at the radially inner surface of the second layer.   Paragraphs [0039] or [0040] of the instant published application describe that the posts or supports may be coupled to a radially inner surface of a second layer.  Examiner notes, however, a post or support that is coupled to a second layer does not necessarily have to terminate at that second layer.  It can extend beyond the second layer to a third layer and still be coupled to the second layer.
	The remaining claims are rejected due to their dependency from one of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 8, 11, and 17.  The phrase “the third layer is coupled to the second layer by at least one of the plurality of supports extending from a radially inner surface of the third layer” is indefinite in light of the amendment to independent claim 1 which requires the supports to terminate at the radially inner surface of the second layer.  As best understood and for examining purposes, Examiner has interpreted the supports of claims 8, 11, and 17 to include a different set of supports.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-101648598 (CN’598).
Re: claims 1 and 16.  CN’598 shows in figure 2 a heat shield comprising: a first layer 2a extending the distance H1 comprising a first material, a second layer 2b extending the distance H2 minus the row labeled as supports radially outward of the first layer comprising a second material, a plurality of supports, as labeled, extending between the first layer and the second layer, wherein each support is selected from the group consisting of a post or a continuous ring extending circumferentially around the first layer or particularly a continuous ring extending circumferentially around the first layer as shown in figure 1, an air pocket, as labeled, that extends between a radially outer surface of the first layer and a radially inner surface of the second layer and between an adjacent pair of supports of the plurality of supports, and a third layer 2C extending the distance H3 radially outward of the second layer comprising a third material.



See Next Page.
[AltContent: textbox (Air pockets)][AltContent: connector][AltContent: connector][AltContent: textbox (Supports)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    2009
    1412
    media_image1.png
    Greyscale


Re: claims 6 and 20.  CN’598 shows in figures 1 and 2 the limitation of a coating surrounding at least one of the first, second, or third layers or particularly a coating 1 surrounding the radially inner surface of the first layer or a coating 3 surrounding the radially outer surface of the third layer.  
Re: claim 7.  CN’598 shows in figure 2 the limitation wherein each support, as labeled, of the plurality of supports is integral or connected with the first layer 1 either directly or indirectly as broadly recited.
Re: claims 8 and 17.  CN’598 shows in figures 1 and 2 the limitation wherein the third layer 2C is coupled to the second layer 2B minus the previously recited supports by at least one of a plurality of supports 4 extending from a radially inner surface of the third layer, as best understood.
Re: claim 9.  CN’598 shows in figure 2 the limitation wherein the first layer 2A further comprises a plurality of channels or openings shown similar to but not including the labeled air pockets on the radially outer surface of the first layer. 
Re: claim 19.  CN’598 shows in figure 2 the limitation wherein at least one of the first, second, or third layer comprises a plurality of sublayers coupled together as shown throughout the various heights H1, H2, and H3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’598 in view of GB-2467442 (GB’442). 
Re: claim 10.  CN’598 shows in figure 2 a heat shield comprising: a first layer 2a extending the distance H1 comprising a first material, a second layer 2b extending the distance H2 minus the row labeled as supports radially outward of the first layer comprising a second material, a plurality of supports, as labeled, extending between the first layer and the second layer, wherein each support is selected from the group consisting of a post or a continuous ring extending circumferentially around the first layer or particularly a continuous ring extending circumferentially around the first layer as shown in figure 1, an air pocket, as labeled, that extends between a radially outer surface of the first layer and a radially inner surface of the second layer and between an adjacent pair of supports of the plurality of supports, and a third layer 2C extending the distance H3 radially outward of the second layer comprising a third material, but is silent with regards to the heat shield forming a part of a brake assembly.
GB’442 teaches in lines 5-6 from the bottom of the English abstract the use of the heat shield as a part of a brake.

Re: claim 11.  CN’598, as modified, teaches in figures 1 and 2 of CN’598 the limitation wherein the third layer 2C is coupled to the second layer 2B minus the previously recited supports by at least one of a plurality of supports 4 extending from a radially inner surface of the third layer, as best understood.
Re: claim 13.  CN’598, as modified, teaches in figure 2 of CN’598 the limitation wherein each support, as labeled, of the plurality of supports is integral or connected with the first layer 1 either directly or indirectly as broadly recited.
Re: claim 14.  CN’598, as modified, teaches in figure 2 of CN’598 the limitation wherein the first layer 2A further comprises a plurality of channels or openings shown similar to but not including the labeled air pockets on the radially outer surface of the first layer.  
Re: claim 18.  GB’442 teaches in paragraph [0034] the use of a layer of a heat shield comprising a given density of carbon nanotubes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least one of the first, second, or third layer to have comprised a carbon nanotube sheet, in view of the teachings of GB’442, in order to achieve increased thermal conductivity benefits to help dissipate heat more effectively.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2005/0224634 to Rea in view of CN’598.
Re: claims 10, 11, 13, and 14.  Rea teaches in figure 4 the use of a brake assembly for an aircraft comprising a heat shield 20a, but is silent with regards to the details of the heat shield.
CN’598 shows in figure 2 a heat shield comprising: a first layer 2a extending the distance H1 comprising a first material, a second layer 2b extending the distance H2 minus the row labeled as supports radially outward of the first layer comprising a second material, a plurality of supports, as labeled, extending between the first layer and the second layer, wherein each support is selected from the group consisting of a post or a continuous ring extending circumferentially around the first layer or particularly a continuous ring extending circumferentially around the first layer as shown in figure 1, an air pocket, as labeled, that extends between a radially outer surface of the first layer and a radially inner surface of the second layer and between an adjacent pair of supports of the plurality of supports, and a third layer 2C extending the distance H3 radially outward of the second layer comprising a third material.  With regards to claim 11 CN’598 teaches in figures 1 and 2 the limitation wherein the third layer 2C is coupled to the second layer 2B minus the previously recited supports by at least one of a plurality of supports 4 extending from a radially inner surface of the third layer, as best understood. With regards to claim 13, CN’598 teaches in figure 2 of CN’598 the limitation wherein each support, as labeled, of the plurality of supports is integral or connected with the first layer 1 either directly or indirectly as broadly recited. With regards to claim 14 CN’598 teaches in figures 1 and 2 the limitation wherein the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat shield of Rea to have included the detailed structure, as taught by CN’598, in order to provide a means of promoting effective heat dissipation from the brake stack of the airplane in order to improve product reliability and safety.
Re: claim 12.  Rea, as modified, teaches in figure 4 of Rea the limitation wherein a radially inner surface of the first layer or bottom surface of 20a is proximate to a brake stack 36 and wherein a radially outer surface of the third layer or top surface of 20a is proximate to a wheel 30. 
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.  The amendments to the drawings (new figure 7) and the corresponding additions to the specification after paragraph [0036] of the instant specification introduce new matter.  As Examiner pointed out above, paragraphs [0039] or [0040] of the instant published application describe that the posts or supports may be coupled to a radially inner surface of a second layer.  It is not “readily expected” that a coupling to a radially .   

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
March 12, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657